DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 14 and 14, respectively of U.S. Patent No. 10,886,767. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 14 disclose all the limitations of claims 1, 8-9 and 16 literally or in what amounts to a rewording.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 7, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greening et al. US PGPUB 2016/0087461.
Regarding claim 1, Greening discloses a battery charging control method comprising: 
measuring a parameter associated with the battery when the battery is charged [par. 118, diffusion time];
estimating a distribution of a material concentrations and a distribution of a temperatures in an anode of the battery based on the parameter [pars. 7-8, 14-25, 58-59 & 77-82; the diffusion time is determined for the transport limiting electrode, which may be the negative electrode (pars. 20 and 22); see figs. 21-22 and pars. 102, 117 & 146-150, equations 37 & 55 which includes temperature are used to calculate tau which is the diffusion time of the anode which can be used as model for surface concentration]; 
adjusting a magnitude of a current to be input to the battery based on the distribution of the material concentrations and the distribution of the temperatures [pars. 77-91, 110-120 & 131-134; figs. 15-16; the charging current is adjusted based on tau, which is a diffusion coefficient (and thus a charging speed coefficient as defined by applicant); see in particular equation 43, wherein the “ideal charging current” is calculated based on an equation which includes “tau” (as well as equations 46, 47 and 48), which is a “diffusion time” for at least one of the electrodes (pars. 22-23 & 77)]; and
charging the battery based on the adjusted magnitude of the current [pars. 77-91, 110-120, 131-134 & 148; figs. 15-16; the charging current is adjusted based on tau, which is a diffusion coefficient (and thus a charging speed coefficient as defined by applicant); see in particular equation 43, wherein the “ideal charging current” is calculated based on an equation which includes “tau” (as well as equations 46, 47 and 48), which is a “diffusion time” for at least one of the electrodes (pars. 22-23 & 77)].
Greening does not explicitly disclose estimating a distribution of a material concentrations and a distribution of a temperatures in a cathode and an electrolyte of the battery based on the parameter.
However, Lee discloses a battery management method comprising estimating a distribution of a material concentrations and a distribution of a temperatures in a cathode and an electrolyte of the battery based on the parameter [pars. 43 & 54-57; a charging speed coefficient V is determined based on weighted cathode, anode and electrolyte diffusion coefficients, which can be weighted via temperature (par. 57)].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Greening to further include estimating a distribution of a material concentrations and a distribution of a temperatures in a cathode and an electrolyte of the battery based on the parameter for the purpose of accounting for diffusion dynamics, as taught by Lee (pars. 54-57).
Regarding claim 2, Greening discloses wherein the parameter comprises a potential difference between the cathode and the anode [pars. 54, 102, 117;                         
                            ε
                        
                     is potential difference for the full cell, that is the difference between the cathode and the anode, and is used in equation 37 to estimate the lithium surface concentration v(t)], the magnitude of the current, or a magnitude of a current to be output from the battery 
Regarding claim 3, Greening discloses the adjusting the magnitude of the current comprises adjusting the magnitude of the current based on charging current maintenance time or a restriction condition of the battery [pars. 77-91, 110-120 & 131-134; figs. 15-16; the charging current is adjusted based on tau; see in particular equation 43, wherein the “ideal charging current” is calculated based on an equation which includes “tau” (as well as equations 46, 47 and 48), which is a “diffusion time” for at least one of the electrodes (pars. 22-23 & 77); tau is calculated using Qmax (equation 55, par. 117), which is the maximum capacity of the battery (par. 114), thus a restriction condition of the battery; furthermore the restriction can be a length of time at which a fixed current is applied (fig. 2, step 2202)].
Regarding claim 7, Greening discloses the adjusting the magnitude of the current comprises: 
determining whether the restriction condition is satisfied; in response to the restriction condition being determined to be satisfied, decreasing the magnitude of the current to be input to the battery [fig. 2, step 2202, once the fixed time period elapses a zero current state is entered (decreasing the magnitude of current].
Regarding claim 9, Greening discloses a battery charging control apparatus comprising: a processor configured to: 
measure a parameter associated with the battery when the battery is charged [par. 118, diffusion time],
estimate a distribution of a material concentrations and a distribution of a temperatures in an anode of the battery based on the parameter [pars. 7-8, 14-25, 58-59 & 77-82; the diffusion time is determined for the transport limiting electrode, which may be the negative electrode (pars. 20 and 22); see figs. 21-22 and pars. 102, 117 & 146-150, equations 37 & 55 which includes temperature are used to calculate tau which is the diffusion time of the anode which can be used as model for surface concentration], 
adjust a magnitude of a current to be input to the battery based on the distribution of the material concentrations and the distribution of the temperatures [pars. 77-91, 110-120 & 131-134; figs. 15-16; the charging current is adjusted based on tau, which is a diffusion coefficient (and thus a charging speed coefficient as defined by applicant); see in particular equation 43, wherein the “ideal charging current” is calculated based on an equation which includes “tau” (as well as equations 46, 47 and 48), which is a “diffusion time” for at least one of the electrodes (pars. 22-23 & 77)], and
charging the battery based on the adjusted magnitude of the current  [pars. 77-91, 110-120, 131-134 & 148; figs. 15-16; the charging current is adjusted based on tau, which is a diffusion coefficient (and thus a charging speed coefficient as defined by applicant); see in particular equation 43, wherein the “ideal charging current” is calculated based on an equation which includes “tau” (as well as equations 46, 47 and 48), which is a “diffusion time” for at least one of the electrodes (pars. 22-23 & 77)].
Greening does not explicitly disclose estimating a distribution of a material concentrations and a distribution of a temperatures in a cathode and an electrolyte of the battery based on the parameter.
However, Lee discloses a battery management method comprising estimating a distribution of a material concentrations and a distribution of a temperatures in a cathode and an electrolyte of the battery based on the parameter [pars. 43 & 54-57; a charging speed coefficient V is determined based on weighted cathode, anode and electrolyte diffusion coefficients, which can be weighted via temperature (par. 57)].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Greening to further include estimating a distribution of a material concentrations and a distribution of a temperatures in a cathode and an electrolyte of the battery based on the parameter for the purpose of accounting for diffusion dynamics, as taught by Lee (pars. 54-57).
Regarding claim 10, Greening discloses wherein the parameter comprises a potential difference between the cathode and the anode [pars. 54, 102, 117;                         
                            ε
                        
                     is potential difference for the full cell, that is the difference between the cathode and the anode, and is used in equation 37 to estimate the lithium surface concentration v(t)],, the magnitude of the current, or a magnitude of a current to be output from the battery.
Regarding claim 11, Greening discloses wherein the processor is further configured to: adjust the magnitude of the current based on charging current maintenance time or a restriction condition of the battery [pars. 77-91, 110-120 & 131-134; figs. 15-16; the charging current is adjusted based on tau; see in particular equation 43, wherein the “ideal charging current” is calculated based on an equation which includes “tau” (as well as equations 46, 47 and 48), which is a “diffusion time” for at least one of the electrodes (pars. 22-23 & 77); tau is calculated using Qmax (equation 55, par. 117), which is the maximum capacity of the battery (par. 114), thus a restriction condition of the battery; furthermore the restriction can be a length of time at which a fixed current is applied (fig. 2, step 2202)].
Regarding claim 15, Greening discloses wherein the processor is further configured to: determining whether the restriction condition is satisfied; in response to the restriction condition being determined to be satisfied, decreasing the magnitude of the current to be input to the battery  [fig. 2, step 2202, once the fixed time period elapses a zero current state is entered (decreasing the magnitude of current].

Allowable Subject Matter
Claims 4-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 4, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “determining whether a time in which a constant magnitude of a current is input is exceed the charging current maintenance time; in response to the time in which the constant magnitude of the current is input is determined to exceed the charging maintenance time, determining a charging speed coefficient at a point in time exceeding the charging current maintenance time based on the distribution of the material concentrations and the distribution of the temperatures” in combination with all the other elements recited in claim 4.
Claims 5-6, being dependent on claim 4, would be allowable for the same reasons as claim 4. 
Claim 12 recites similar limitations as claim 4, and would therefore be allowable for the same reasons as claim 4.
Claims 13-14, being dependent on claim 12, would be allowable for the same reasons as claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859